TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00226-CV



                                  Steven C. Kahle, Appellant

                                                v.

      Red Cheetah, Inc.; Red Cheetah Software, LP; and Andrew Morgan, Appellees



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-11-001624, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Steven C. Kahle has informed this Court that he no longer wishes to

pursue this appeal and has filed an unopposed motion to dismiss it. Appellant’s counsel states that

he has conferred with counsel for appellees Red Cheetah, Inc.; Red Cheetah Software, LP; and

Andrew Morgan, who does not oppose this motion. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: July 18, 2014